               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

                                             )
SPACE EXPLORATION                            )
TECHNOLOGIES CORP.,                          )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
THE UNITED STATES,                           )      Case No. 19-742-C
                                             )      Judge Lydia Kay Griggsby
               Defendant,                    )
                                             )
       and                                   )
                                             )
BLUE ORIGIN, LLC, et al.,                    )
                                             )
               Defendant-Intervenors.        )
                                             )

   PLAINTIFF'S OPPOSITION TO UNITED LAUNCH SERVICES, LLC IN-HOUSE
      COUNSEL'S APPLICATION FOR ACCESS TO INFORMATION UNDER
                         PROTECTIVE ORDER

       Pursuant to paragraph 5 of the Protective Order in this action and Appendix C to the Rules

of the United States Court of Federal Claims ("RCFC"), Plaintiff Space Exploration Technologies

Corp. ("SpaceX") hereby timely objects to the application for admission to the Protective Order

filed by Defendant-Intervenor United Launch Services, LLC ("ULS") on behalf of Ralph A. Bauer,

in-house counsel for ULS and its parent corporation, United Launch Alliance, LLC ("ULA").

(ECF No. 55.) Counsel for SpaceX discussed this objection with counsel for ULS prior to filing.

       There is no dispute that the matter before this Court involves "extremely sensitive and

competitively significant materials and information concerning technical capabilities, state of

development and other competitively sensitive information" that is directly relevant to an ongoing

Air Force competition. (ECF No. 44 at 2.) The technical and pricing information covered by the

Protective Order directly relates to future head-to-head competitions between SpaceX and ULS
involving other government agencies, including NASA. These two firms operate in an intensely

competitive environment, on an ongoing basis, and the harm flowing from inadvertent disclosure

would be material and significant. Because that harm eclipses any purported need of ULS to have

Mr. Bauer access the information covered by the Court's Protective Order, SpaceX respectfully

requests that the Court deny Mr. Bauer's application.

                                          ARGUMENT

       In reviewing an objection to an application for access to protected information, this Court

considers: (1) "the nature and sensitivity of the information at issue"; (2) "the partyꞌs needs for

access to the information in order to effectively represent its position"; (3) "the overall number of

applications received"; and (4) "any other concerns that may affect the risk of inadvertent

disclosure." RCFC Appꞌx C, ¶ 18(c). Each of these factors weighs decisively against admission

of ULSꞌ in-house counsel to the Protective Order.

       First, there can be no dispute that the information at issue in this case is highly sensitive

and competitively valuable. ULS confirmed the same when seeking heightened restrictions on the

use of protected material in response to Protective Order applications of in-house counsel for

Northrop Grumman:

       The Administrative Record will contain extremely sensitive and competitively
       significant materials and information concerning the technical capabilities, state of
       development, and other competitively-sensitive information about the launch
       vehicles of all parties to this proceeding, as well as the United States Air Force's
       evaluation of those capabilities. Yet, the Air Force filing of the Administrative
       Record will occur at the very same time that the parties are preparing proposals in
       the Phase 2 Competition, pursuant to a Request for Proposals, posted on May 3,
       2019 (with proposals due August 1, 2019). Because the parties are anticipated to
       propose the launch vehicles at issue in this protest to perform services in the Phase
       2 Competition, the improper use of competitively-sensitive information from this
       proceeding would provide a party an unfair and improper competitive advantage in
       the Phase 2 Competition.




                                                 2
(ECF No. 44 at 2.) Beyond the ongoing procurement, the launch systems information will be

relevant to launch services procurements for years to come. And, it is not only the government

market at stake, as ULS may seek to compete with SpaceX in the commercial space launch market.

The inadvertent release of the protected information in this case would cause irreparable

competitive harm to SpaceX in a highly concentrated market where the technical capabilities and

cost profiles of an offeror's launch system are often a significant differentiator. Given these

heightened sensitivities, the Court should limit protected information access to only those persons

specifically necessary to conduct this litigation.

       Second, ULS does not need its in-house counsel to access protected information in order

to "effectively represent its position." RCFC App'x C, ¶ 18(c). ULS already has five experienced

outside counsel admitted under the Protective Order. (ECF Nos. 26-30.) No basis exists to

question these lawyers' abilities to represent ULS's interests in this matter, nor does Mr. Bauerꞌs

application identify specific qualifications necessary for ULSꞌ defense of this protest. To the extent

ULS would prefer that in-house counsel have access to protected information to supervise or

provide general guidance in this litigation, that too is unnecessary. Experienced outside counsel

are intimately familiar with the constraints of protective orders issued by this Court, and are more

than capable of operating under those constraints and communicating sufficient non-protected

information to enable their clients to make informed decisions. See, e.g., McDonnell Douglas

Corp., B-259694.2, B-259694.3, June 16, 1995, 95-2 CPD ¶ 51 ("[I]n-house counsel stated

generally that he would manage MDCꞌs outside counsel and otherwise ꞌcontribute' in an

unspecified manner during the protest. This alone did not indicate that the in-house counselꞌs

access to protected material was necessary for MDC to pursue its protest, given the admission of




                                                     3
MDCꞌs outside counsel to the protective order.") There is no need for in-house counsel to be

admitted to the Protective Order at this juncture.1

       Third, the overall number of Protective Order admissions issued in this case has already

reached twenty-two lawyers, not including Mr. Bauer, five of whom represent ULS. (ECF Nos.

19-23, 26-41, 52.)

       Fourth, the "risk of inadvertent disclosure" significantly outweighs the (non-existent) need

for ULSꞌs in-house counsel to access protected information in this protest. RCFC Appꞌx C, ¶ 18(c);

see, e.g., Fairholme Funds, Inc. v. United States, 118 Fed. Cl. 795, 798 (2014) (denying expert

access to protected information after explaining that "[b]inding precedent instructs that the court

'must balance the seriousness of potential injury [that] discovery poses against the need for

information in the preparation of a plaintiff's case'") (quoting Levine v. United States, 226 Ct. Cl.

701, 701 (1981)); Ross-Hime Designs, Inc. v United States, 109 Fed. Cl. 725, 743 (2013) (denying

corporate officer of competitor access to protective order after finding that potential harm of

disclosure outweighed party's need for such disclosure). As discussed above, there is no need for

ULSꞌs in-house counsel to access the highly sensitive agency source selection and offeror

proprietary information at issue in this protest. Yet, there is a material risk of inadvertent

disclosure should such access be granted.

       The risk of inadvertent disclosure from Mr. Bauer's admission to the Protective Order is

apparent by the conflicting statements in his application. (ECF No. 55.) Specifically, despite



1
  Should a specific need arise later in this litigation for any party to consult with in-house counsel
regarding information designated as protected, the party may, of course, seek the release of that
specific information, pursuant to the terms of the Protective Order. (ECF No. 16 ¶ 14 ("Waiving
Protection Of information"); id. ¶ 17 ("Seeking Relief From The Protective Order"). Until such a
specific need arises, however, and in light of the heightened sensitivities discussed herein, there is
no need to preemptively provide in-house counsel access to all current and future protected
information related to any issue and any party.

                                                  4
asserting that he is not involved in competitive decisionmaking (id. at 1), Mr. Bauer's supplemental

statement shows that his duties have involved recent competitive decisionmaking, to include

procurement-related matters (including perhaps the ongoing Phase 2 procurement):

       ULA has specifically tailored my responsibilities going forward to isolate me from
       competitive decision-making. On a going-forward basis, I will not attend proposal
       development meetings and will not review proposals or proposal-related materials,
       including any participation in activities related to the ongoing Phase 2 of the
       National Security Space Launch program competition . . . except as may be needed
       to carry out litigation-related responsibilities.

(ECF No. 55 at 5 (emphasis added).) It is not clear what litigation-related responsibilities would

require Mr. Bauer to attend proposal development meetings. Mr. Bauer also reports directly to

another competitive decisionmaker—Thomas P. Tshudy, General Counsel and Vice President of

ULA. (Id.)

       Moreover, when restating the competitive decisionmaking certification from the base

application, Mr. Bauer's supplemental statement repeatedly changes the required certification. For

example, rather than state "I am not involved in competitive decisionmaking," Mr. Bauer needs to

qualify: "I am not now and will not in the future be involved…." (Id. at 4 (emphasis added).)

Similarly, Mr. Bauer qualifies that his role in procurement-related matters "is now and will be

limited in the future to providing legal counsel and support with regard to dispute." (Id. (emphasis

added); see also id. at 4-5 ("I do not now and will not in the future provide advice or participate in

decisions….") (emphasis added).) The Court has previously questioned certification alterations

and should do so here. See, e.g., Zeidman Techs., Inc. v. United States, 136 Fed. Cl. 50, 53 (2018)

(finding application "particularly troubling" where certification conflicted with attachment, and

party initially tried to modify form application).

       Thus, unlike the applications submitted by the in-house counsel for Northrop Grumman

Corporation, the parent corporation of Defendant-Intervenor Orbital Sciences Corporation (see



                                                     5
ECF Nos. 40-41), which revealed that they hold legal positions crafted from the outset to insulate

them from competitive decisionmaking, Mr. Bauer's application demonstrates that ULS seeks now

to change his duties in response to the protest, conditioning his abstinence from competitive

decisionmaking "on a going forward basis."

       Moreover, it is difficult to conceive how ULA could possibly tailor Mr. Bauer's future role

in a way that shields him from work that will implicate the competitively valuable information he

would learn from the record in this case. In-house counsel for Northrop Grumman Corporation

can work on any number of matters across a wide range of industries and technologies that have

nothing to do with the space launch industry. ULA, by contrast, was designed for one and only

one industry—space launch. The protected launch system technical and cost information of ULA's

competitors relates not only to the instant Air Force procurement, but also to virtually all public

and commercial space launch acquisitions. Insulation from proposal preparation efforts alone is

not nearly enough to shield an in-house lawyer from making competitively meaningful decisions.

Cf. Atl. Research Corp., B-247650, June 26, 1992, 92-1 CPD ¶ 543 (denying in-house counsel

access to protected material given his broad internal role).

       Even though Mr. Bauer may not intentionally violate his ethical obligations if admitted to

the Protective Order, for the reasons explained above it would be difficult—if not impossible—for

him to sufficiently "compartmentalize" protected information when fulfilling his current and future

employment obligations at ULA, and its subsidiary ULS. See, e.g., McDonnell Douglas Corp., B-

259694.2, B-259694.3, June 16 1995, 95-2 CPD ¶ 51 ("We determined that if the in-house counsel

were given access to HMSC's proprietary information and the agency's source selection sensitive

information, he would need to be continuously aware of, and to mentally compartmentalize, the

potentially relevant information that would be nondisclosable to his MDC colleagues whenever




                                                 6
asked for his advice."); Hitkansut LLC v. United States, 111 Fed. Cl. 228, 239 (2013) ("Even

accepting that [the applicant] would make a conscious and sustained effort to comply with the

terms of the protective order, the fallibility of the human brain is paramount. It is simply

impossible for a human being to segregate, or 'unlearn,' certain pieces of knowledge. Furthermore,

[the party] has not made a sufficient showing of need in connection with its request for access by

[the applicant].")

                                        CONCLUSION

       As discussed above, each of the factors identified in RCFC Appꞌx C, ¶ 18(c) weighs against

admission of ULS's in-house counsel to the Protective Order. Accordingly, SpaceX respectfully

requests that the Court deny the application of Ralph A. Bauer.


Dated: June 26, 2019                                Respectfully Submitted,
                                                    ARNOLD & PORTER KAYE SCHOLER LLP
Of Counsel:
                                                    /s/ Craig A. Holman
Kara L. Daniels                                     Craig A. Holman
David M. Hibey                                      601 Massachusetts Ave., N.W.
Sonia Tabriz                                        Washington, D.C. 20001
Nathaniel E. Castellano                             Phone: (202) 942-5720
ARNOLD & PORTER KAYE SCHOLER LLP                    Fax: (202) 942-5999
601 Massachusetts Ave., N.W.
Washington, D.C. 20001                              Attorney of Record for Space Exploration
                                                    Technologies Corp.




                                                7
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of June 2019, I caused a true and correct copy of the

foregoing Opposition to be served by electronic delivery on:

                                       Tanya B. Koenig
                          U.S. Department of Justice – Civil Division
                                         P.O. Box 480
                                     Ben Franklin Station
                                  Washington, D.C. 20044
                               Email: tanya.b.koenig@usdoj.gov
                                    Counsel for Defendant

                                       Scott E. Pickens
                               Barnes & Thornburg, LLP (DC)
                              1717 Pennsylvania Avenue, N.W.
                                           Suite 500
                                 Washington, DC 20006-4623
                               Email: scott.pickens@btlaw.com
                      Counsel for Defendant-Intervenor Blue Origin, LLC

                                       Todd R. Steggerda
                                 McGuireWoods, LLP (DC)
                                      2001 K Street, NW
                                           Suite 400
                                    Washington, DC 20006
                            Email: tsteggerda@mcguirewoods.com
                Counsel for Defendant-Intervenor United Launch Services, LLC

                                    Kevin Patrick Mullen
                               Morrison & Foerster, LLP (DC)
                               2000 Pennsylvania Avenue, NW
                                         Suite 6000
                                   Washington, DC 20006
                                 Email: kmullen@mofo.com
                Counsel for Defendant-Intervenor Orbital Sciences Corporation

                                                            /s/ Craig A. Holman
